This appeal is from a conviction had in the district court of Greer county, rendered January 30, 1926, upon a verdict convicting appellant of the crime of robbery, and fixing the punishment at confinement in the state reformatory at Granite for a term of 15 years.
The information on which appellant was tried and convicted jointly charged appellant Wayne Bridges and Roxie A. Seal, with the crime of robbery, committed December 5, 1925, by pointing a pistol at, and threatening to shoot, and taking from the possession of, J.T. Williams, $65. Each defendant was granted a separate trial. Appellant was tried first, with the result above stated. His codefendant upon her trial was acquitted.
The errors assigned question the sufficiency of the evidence, and that the punishment imposed is excessive.
Without the aid of oral argument or a brief on the part of appellant, we have carefully examined the record, and find there is sufficient evidence to sustain a verdict of guilty, but we do not think it called for the punishment assessed.
Counsel for the state, including the county attorney who prosecuted the case, concede that the sentence is too severe, and suggest that it be modified.
On the record before us, we are convinced that the punishment imposed is excessive, and that the sentence should be reduced to confinement in the state *Page 185 
reformatory at Granite for a term of 10 years. With this modification, the judgment is affirmed.
EDWARDS and DAVENPORT, JJ., concur.